EXHIBIT 10.2

 

TENTH AMENDMENT TO

WILEY POST PLAZA LEASE

 

THIS TENTH AMENDMENT TO WILEY POST PLAZA LEASE (this “Amendment”) is made and
entered into as of this 24th day of June, 2004, by and between: (a) WILEY POST
PLAZA, L.C., a Utah limited liability company (the “Landlord”) and successor by
assignment to the following co-tenants (collectively, the “Co-Tenants”): PRAVER
BROS. INVESTMENTS, a California general partnership in which EDWIN PRAVER is a
partner, as to an undivided 30.908%; EDWIN PRAVER and JOAN PRAVER, Trustees of
the EDWIN PRAVER AND JOAN PRAVER TRUST OF 1985 (RESTATED), as to an undivided
4.2825%; LAWRENCE GREEN and MURIEL GREEN, Trustees of the GREEN FAMILY TRUST,
dated November 2, 1992, as to an undivided 13.0995%; STUART ELKINS and ROCHELLE
ELKINS, as to an undivided 3.782%; APEX MEAT CO., INC., a California
Corporation, as to an undivided 14.2451%; CALIFORNIA FEDERAL BANK, As Custodian
FBO Harold S. Levin, as to an undivided 8.947%; IRA GELDIN and ILENE B. GELDIN,
Trustees of the IRA AND ILENE GELDIN REVOCABLE TRUST, as to an undivided 8.947%;
IRA and ILENE B. GELDIN, Trustees of the IRA AND ILENE B. GELDIN REVOCABLE
TRUST, as to an undivided 1.5638%; IRVING GELDIN and NELLIE GELDIN, Trustees of
the GELDIN FAMILY TRUST, Dated January 24, 1991, as to an undivided 10.5108%;
and MARTIN HORN and RITA HORN, Trustees of the HORN FAMILY TRUST, as to an
undivided 3.7143%; and (b) ANESTA CORP., a Delaware corporation (“Tenant”). 
(Landlord and Tenant are referred to herein, collectively, as the “Parties”).

 

RECITALS:

 

A.                                   Co-Tenants and Tenant previously entered
into that certain Wiley Post Plaza Lease, dated as of December 1, 1994 (as
previously amended by Amendments “1” through “9”, the “Lease”).  Landlord is the
successor in interest by assignment to the Co-Tenants.  Capitalized terms which
are used but not defined in this Amendment shall have the same meaning as is set
forth in the Lease.

 

B.                                     Landlord and Tenant desire to set forth
in this Amendment their agreements with respect to, among other things, an
expansion of the Leased Premises and extension of the Lease Term, all as more
specifically set forth in this Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.                                      Section 1.1 of the Lease is hereby
amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

1.1.  Lease of Premises.  Landlord does hereby lease to Tenant and Tenant hereby
leases from Landlord those certain premises (hereinafter called “Premises”)
described in Exhibit “A” to this Lease, known and described as Suite Nos. 500,
540, 550, 560 and 600, situated in Buildings 5 & 6 (hereinafter each
individually a “Building,” and collectively the “Buildings”) which are two of
four buildings in that certain commercial - industrial center located at 4750
Wiley Post Way, Salt Lake City, Utah, known as Wiley Post Plaza (hereinafter
called the “Project”).  It is agreed, for the purpose of this Lease, that the
Premises have a rentable area of 84,378 square feet.  This Lease is subject to
the terms, covenants and conditions herein set forth and Tenant covenants, as a
material part of the consideration for this Lease, to keep and perform each and
all of said terms, covenants, and conditions to be kept and performed by Tenant
and Landlord.  Notwithstanding the foregoing description of the Premises,
Landlord and Tenant acknowledge that Tenant desires to exchange a portion of
Suite 550 and all of Suite 560 (constituting collectively 8,821 square feet)
(the “MM-Exchange Premises”) for Suite 545 in Building 5, which Suite 545 is
presently occupied by Moneymart.com.  Landlord and Tenant shall cooperate in an
effort to cause Moneymart.com to relinquish Suite 545 and relocate to the
MM-Exchange Premises; provided, however, that Tenant shall be solely responsible
for any and all costs, including all tenant finish and Moneymart.com moving
allowances, incurred by Landlord and/or Tenant in connection with the exchange
of the MM-Exchange Premises for Suite 545.

 

2.                                      Sections 1.3 and 1.4 of the Lease are
hereby amended and restated in their entirety as follows:

 

1.3.  Term of Lease.  The term of this Lease shall be for a term of fifteen (15)
years, commencing on July 1, 2004 (hereinafter called the “Lease Term”);
provided, however, no rent shall be due with respect to Suites 500, 550 & 560
(or Suite 545 if the exchange of the MM-Exchange Premises is negotiated by
Landlord and Tenant with Moneymart.com) until the earlier of: (a) Tenant’s
occupancy of Suites 500, 550 & 560 (or Suite 545 if the exchange of the
MM-Exchange Premises is negotiated by Landlord and Tenant with Moneymart.com);
or (b) September 1, 2004.

 

1.4.  Option to Extend Lease.  Tenant may extend this Lease for two (2) periods
of five (5) years each (each such five (5) year period shall be called an
“Extended Term”) upon the same terms and conditions of this Lease except that
the Annual Base Rent for each Extended Term shall be determined as provided in
Section 2.2 of this Lease.  Tenant shall give Landlord written notice of
Tenant’s exercise of its option to extend the Lease at least nine (9) months
prior to the end of the Lease Term or the end of the first Extended Term, as the
case may be.  Tenant may not exercise its option to extend the Lease if Tenant
is in default under the Lease.  Tenant shall not have the right to exercise its
option with respect to the second Extended Term if Tenant does not exercise its
option with respect to the first such Term.

 

2

--------------------------------------------------------------------------------


 

3.                                      Sections 2.1, 2.2 and 2.3 of the Lease
are hereby amended and restated in their entirety as follows:

 

2.1.  Annual Base Rent.  Tenant agrees to pay to Landlord, without prior notice
or demand, as annual base rental for the Premises, the sum of $[**] for the
Lease Term, payable in equal monthly payments of $[**] on or before the first
day of each month in advance.  The foregoing annual base rent reflects the
following annual per rentable square foot rate for the various Suites included
in the Leased Premises:

 

Suite No.

 

Annual Rate

 

R.S.F.

 

Annual Base Rent

 

 

 

 

 

 

 

 

 

600

 

$

[**]

 

59,359

 

$

[**]

 

500

 

$

[**]

 

5,400

 

$

[**]

 

540

 

$

[**]

 

7,134

 

$

[**]

 

550

 

$

[**]

 

5,606

 

$

[**]

 

560

 

$

[**]

 

6,879

 

$

[**]

 

 

The first month’s rent shall be paid upon the execution of this Lease.  Rent for
any period which is for less than one month shall be a prorated portion of the
monthly installment, based on a thirty (30) day month.  All rent to be paid by
Tenant to Landlord shall be in lawful money of the United States of America and
shall be paid without deduction or offset, at the address designated in
Section 14.2.  If the MM-Exchange Premises is exchanged for Suite 545, then the
Annual Rate for the Suite 545 portion of the Premises shall be the same Annual
Rate as is set forth above for Suites 500, 550 and 560.

 

2.2  Adjustments to Annual Base Rent Through The Extended Terms.  The annual
base rent shall be adjusted upward for the last five (5) years of the Initial
Term and for each of the Extended Terms, effective, as the case may be, on the
first day of the first month of the eleventh year of the Initial Term and on the
first day of each Extended Term.  The amount of such increase shall be a
percentage equal to the percentage increase in the United States Department of
Labor Statistics New Consumer Price Index for all Urban Consumers (CPI-U,
National Index, 1982-1984 = 100) as published by the United States Department of
Labor, Bureau of Labor Statistics, using as a base the index for the month two
(2) months prior to the commencement of the Lease Term compared to the index, as
the case may be, for the month two (2) months prior to the first month of the
eleventh year of the Initial Term, or the two (2) months prior to the applicable
Extended Term.  The foregoing notwithstanding, the annual base rent shall not be
increased by more than: (a) [**] percent ([**]% ) over the initial annual base
rent for the last five (5) years of the Initial Term; [**] percent ([**]%) over
the annual base rent charged in the last five (5) years of the Initial Term for
the first Extended Term; or [**] percent ([**]%) over the annual base rent
charged in the first Extended Term for the second Extended Term.  Annual base
rent shall not be adjusted downward by reason of this Section 2.2.

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

1

--------------------------------------------------------------------------------


 

2.3.  Additional Rent.  Tenant shall pay, as additional rent, all sums of money
required to be paid by Tenant under any of the provisions of this Lease,
including but not limited to taxes, insurance and Common Area expenses whether
or not the same be designated “additional rent”.  In those cases where the
payments to be made by Tenant are based on “Tenant’s Proportionate Share,” that
term shall mean 44.22%, which is determined by dividing the 84,378 square feet
being rented by Tenant by the 199,856 square feet of total rentable space in the
Project.  In event that there are changes in either the square feet being rented
by Tenant or the total rentable space in the Project, Tenant’s Proportionate
Share shall be recalculated on the same basis used above to reflect such
changes.  If the amounts to be paid by Tenant are not paid at the time provided
in this Lease, they shall nevertheless be collectible as additional rent with
the next installment of annual base rent thereafter falling due, but nothing
herein contained shall be deemed to suspend or delay the payment of any amount
or charge at the time the same becomes due and payable hereunder, or limit any
other remedy of Landlord.  Landlord may estimate Tenant’s share of said costs
and expenses, for a period of not more than 12 months in advance, and may
collect and impound Tenant’s estimated share in advance on a monthly basis.  On
or before March 15 of each year, Landlord shall provide to Tenant a
reconciliation of Tenant’s account for the twelve month period ending the
preceding December 31.  Said reconciliation shall set forth in reasonable detail
the costs and expenses paid by Landlord, and shall include a computation as to
Tenant’s Proportionate Share.  In the event Tenant has overpaid its share of
said costs and expenses, the excess shall be credited on Tenant’s next
succeeding payment of additional rent, and in the event of an underpayment,
Tenant shall pay to Landlord said underpayment within ten days after receipt of
the reconciliation.  The current estimated monthly charge for additional rent
for the Building 6 Suite and the Building 5 Suites is $[**] and $[**],
respectively, and shall be adjusted annually or at such time as there is a
significant change in the costs of any item of additional rent to be paid by
Tenant.

 

4.                                      Section 4.2 of the Lease is hereby
amended and restated in its entirety as follows:

 

4.2.  Maintenance of Common Area.  Landlord shall cause the Common Area to be
kept in a neat, clean and orderly condition, properly lighted and landscaped,
and shall maintain in good condition and repair any damage to the facilities
thereof, but all expenses in connection with the maintenance of the Common Area
shall be charged to tenants of the Project in the manner set forth in
Section 4.3 of this Lease.  It is understood and agreed that such “Common Area
Expenses” shall be construed to include, but not be limited to, all sums
reasonably expended by Landlord in connection with the Common Area for all
general maintenance and repairs, resurfacing, painting, restriping, cleaning,
sweeping and janitorial services, garbage collection, snow removal, landscaping,
lighting, security and other services, water, power and other utility charges

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

for the Common Area, assessments by the Salt Lake International Center Owners
Association, real estate taxes on the Common Area, unless billed pursuant to
Section 3.1, required fees or charges levied pursuant to any governmental
requirements and six percent (6%) of said costs to Landlord as a management fee
(the “Management Fee”).  Notwithstanding the foregoing, to the extent that the
Premises includes all available rentable square footage within Building 5 or
Building 6, “Common Area Expenses” attributable to such Building shall not
include the Management Fee; provided, however, that the foregoing exclusion of
the Management Fee shall automatically terminate upon the acquisition of the
Buildings by the holder of a Mortgage or beneficiary of a Deed of Trust secured
by Landlord’s interest in the Buildings, whether such acquisition is pursuant to
a judicial foreclosure, trustee’s sale or deed in lieu of either of the
foregoing.  Landlord shall consult with Tenant from time to time, as requested
in writing by Tenant, with respect to the Landlord’s maintenance of the Common
Area and advise the Landlord of those areas of concern to the Tenant.  Landlord
shall receive and consider Tenant’s concerns and recommendations in good faith,
and to the extent that Landlord, in the exercise of Landlord’s reasonable
discretion, determines that Tenant’s concerns need to be addressed or that
Tenant’s recommendations should be incorporated into the Landlord’s maintenance
of the Common Area, Landlord shall implement the Tenant’s recommendations and/or
address Tenant’s stated concerns.  Notwithstanding the foregoing, Common Area
Expenses shall not include:

 

(a)                                  Costs and expenses of the original Project
construction and related site improvements and costs and expenses to correct
defects in the original construction of the Building or Project or equipment,
including warranty work.

 

(b)                                 Costs and expenses incurred in connection
with tenant leases, including costs of negotiation or disputes with any tenants,
and brokerage or leasing commissions.

 

(c)                                  Capital improvement costs, including
capital improvements or repairs, capital equipment and tools, as well as rentals
and related expenses for leasing systems or equipment that would be considered a
capital improvement if purchased.

 

(d)                                 Costs and expenses incurred in connection
with financing, refinancing or syndication of the Project.

 

(e)                                  Costs and expenses of removing or
remediating any hazardous substances or materials from the Project and costs and
expenses of correcting any violation of any law, ordinance, rule or regulation
applicable to the Project when the Project was constructed.

 

(f)                                    Wages, salaries and other costs of
persons senior to the project manager; wages, salaries and other costs of
off-site personnel.

 

2

--------------------------------------------------------------------------------


 

(g)                                 Costs and expenses of any repair or other
work occasioned by casualty or condemnation.

 

(h)                                 Costs and expenses of installing, operating,
and maintaining any specialty facilities, such as an observatory, broadcasting
facilities, athletic or recreation club, cafeteria.

 

(i)                                     Costs and expenses incurred for one
tenant but not all tenants.

 

(j)                                     Costs and expenses for Federal, State
and City income, excess profit, gift, estate, succession, inheritance, franchise
and transfer taxes and any other taxes relating to the operation of Landlord’s
business, but not the Building or the Project.

 

Landlord shall keep records of its expenditures for Common Area expenses and
shall, upon Tenant’s request during Landlord’s normal business hours, make such
records available to Tenant for inspection and/or audit.

 

5.                                      Sections 7.1 and 7.2 of the Lease are
hereby amended and restated in their entirety as follows:

 

7.1.  Condition of Premises - Improvements.  The Premises are leased in their
“as is condition,” without any liability or obligation on the part of Landlord
to make any alterations or improvements of any kind, except as may be required
in any express provision of the Lease.

 

7.2.  Alterations and Additions.  Tenant shall not make or suffer to be made any
structural alterations, additions, or improvements to the Premises without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed.  Tenant’s request for Landlord’s consent with respect to
the foregoing shall be accompanied by preliminary plans and working drawings for
the requested changes in sufficient detail to allow Landlord to reasonably
approve the work.  Such plans and working drawings shall be deemed approved by
Landlord unless Landlord objects to the same within ten (10) days from
Landlord’s receipt of the same.  Tenant may make non-structural alterations,
additions and improvements to the Premises without first obtaining Landlord’s
consent. Tenant shall provide Landlord with as-built drawings for all structural
and non-structural alterations, additions and improvements.  All structural and
non-structural alterations, additions and improvements shall be made at Tenant’s
sole cost and expense and by a contractor or person approved by Landlord.  Any
alterations, additions or improvements made by Tenant, including, but not
limited to, wall covering, carpeting, paneling and built-in cabinet work, but
excepting movable furniture and trade fixtures, shall upon the expiration of the
Lease Term become a part of the realty and belong to Landlord and shall be
surrendered with the Premises.  Any alteration, addition or improvement shall
comply with all requirements of all applicable building codes

 

2

--------------------------------------------------------------------------------


 

and other laws and regulations, including, but not limited to, the provisions of
Americans with Disability Act.  Tenant shall have in place the Insurance
required by Section 5.2 of this Lease and shall require the contractor or
contractors employed by Tenant to keep in force during the entire period of any
work such public liability insurance as will protect Tenant and Landlord from
claims under workmen’s compensation and other employee benefit laws, for bodily
injury and death, and for property damage, that may arise out of or in
connection with the work.  Tenant shall indemnify, defend, and hold harmless
Landlord, from and against liability, loss, damage, costs, attorneys’ fees, and
all other expenses on account of any claim pertaining to the work, including
claims of lien of laborers or materialmen or others for work performed or
materials or supplies furnished for Tenant or any person claiming by, through or
under Tenant.  Unless Landlord and Tenant otherwise agree in writing at the time
an alteration, addition or improvement is made, at Landlord’s election and upon
written demand by Landlord, Tenant shall remove any alternations, additions, or
improvements made by Tenant and repair all damage caused to the Premises by
their removal at Tenant’s sole cost and expense.  Landlord hereby acknowledges
that, except for Tenant’s “vault room,” which Tenant shall be required to remove
upon termination of this Lease, all of Tenant’s previously installed
alterations, additions and improvements are acceptable to Landlord and that
Tenant shall not be required to remove the same upon termination of this Lease.

 

6.                                      Section 12.1(b) of the Lease is hereby
amended and restated in its entirety as follows:

 

12.1  Default by Tenant.  The occurrence of any one or more of the following
events shall constitute a default and breach of this Lease by Tenant:

 

* * *

 

(b)  The failure by Tenant to make any payment of rent or any other payment
required to be made by Tenant hereunder within a period of five (5) days after
written notice from Landlord that the same is due; Notwithstanding the
foregoing, Landlord shall only be required to provide the foregoing written
notice of non-payment on two (2) occasions in a calendar year.  From and after
Landlord’s delivery of the second such written notice of non-payment in a
calendar year and for the balance of such calendar year, Tenant’s failure to
make any payment of rent or any other payment required to be made by Tenant
hereunder within five (5) days of when due and payable pursuant to the terms
hereof shall constitute a default hereunder, with or without notice from
Landlord.

 

* * *

 

7.                                      Section 12.3 of the Lease is hereby
amended and restated in its entirety as follows:

 

3

--------------------------------------------------------------------------------


 

12.3  Tenant’s Operating Equipment.  To the extent required by any purchase
money or other equipment or fixture financing lender having a security interest
in Tenant’s trade fixtures or other equipment used in connection with Tenant’s
operations, including, but not limited to fume hoods, casework, refrigerators,
freezers, biosafety cabinets, and benchtop equipment (collectively, “Tenant’s
Operating Equipment”), Landlord hereby agrees to waive any and all rights of
Landlord in and to Tenant’s Operating Equipment.

 

8.                                      Sections 13.1 and 13.2 of the Lease are
hereby amended and restated in their entirety as follows:

 

13.1.  Surrender of Premises.  Tenant shall upon expiration of the Lease Term,
or any earlier termination of this Lease for any cause surrender to Landlord the
Premises, including, without limitation, all building apparatus and equipment
then upon the Premises (other than the trade fixtures, signs and other personal
property which Tenant has the right to remove); and all alternations,
improvements, and other additions thereto that may have been made or installed
by either Landlord or Tenant to, in or upon the Premises, reasonable use and
wear thereof excepted without payment therefor.  Tenant, at its expense, shall
immediately repair any damage to the Premises caused by it vacating the same or
by Tenant’s removal of such trade fixtures, signs and other personal property,
and shall leave the Premises in a neat and clean condition, free of debris. 
Notwithstanding the foregoing, unless Landlord and Tenant otherwise agree in
writing at the time an alteration, addition or improvement is made, at
Landlord’s election and upon written demand by Landlord, Tenant shall remove any
alternations, additions, or improvements made by Tenant and repair all damage
caused to the Premises by their removal at Tenant’s sole cost and expense. 
Landlord hereby acknowledges that, except for Tenant’s “vault room,” which
Tenant shall be required to remove upon termination of this Lease and restore
the Premises as stated above, all of Tenant’s previously installed alterations,
additions and improvements are acceptable to Landlord and that Tenant shall not
be required to remove the same upon termination of this Lease.

 

13.2.  Tenants Fixtures and Property.  If Tenant shall not be in material
default upon surrender of the Premises, Tenant may remove its trade fixtures,
signs and other personal property, but not including ceiling, light fixtures,
air conditioning equipment and duct work, floor and wall coverings, doors,
windows, window coverings including blinds, and partitions, which items shall
remain in the Premises and become the property of Landlord without any payment
therefor.  If Tenant shall be in default, Tenant shall not have the right to
remove any of said trade fixtures, signs and other personal property and the
same shall remain and become the property of Landlord, except to the extent,
with respect to any particular item of the Tenant’s personal property, Landlord
has previously waived it rights in and to such personal property.  Except to the
extent, with respect to any particular item of the Tenant’s personal property,
Landlord has previously

 

4

--------------------------------------------------------------------------------


 

waived any Landlord’s lien in and to such personal property, Landlord shall have
a Landlord’s lien against Tenant’s property until said default is remedied.  If
Tenant fails to remove the trade fixtures, signs and other personal property
which Tenant has a right to remove within three days after the expiration of the
Lease Term, or earlier termination of the Lease, Landlord may, at its election:
(i) consider the same abandoned and retain the same as Landlord’s property; or
(ii) remove and store the same for the account of Tenant and at Tenant’s cost
and expense.

 

9.                                      Section 14.1 of the Lease is hereby
amended and restated in its entirety as follows:

 

14.1.  Subordination.  Tenant acknowledges that it might be necessary for
Landlord or its successors or assigns to secure from a lender (the “Lender”)
mortgage loan financing or refinancing affecting the Premises.  Tenant also
acknowledges that the lender interested in any given loan may desire that
Tenant’s interests under this Lease be either superior or subordinate to the
mortgage then held or to be taken by said Lender.  Accordingly, Tenant agrees
that at the request of Landlord at any time and from time to time Tenant shall
execute and deliver to Landlord an instrument, in form reasonably acceptable to
Landlord, whereby Tenant subordinates its interests under this Lease in the
Premises to any mortgage or trust deed and customary related instruments are
herein (collectively referred to merely as a “Mortgage”) securing a loan
obtained by Landlord or its successors or assigns for the purpose of enabling
acquisition of the Project and/or construction of additional improvements to the
Project or to provide standing or permanent financing for the Project, or for
the purpose of refinancing any such construction, acquisition, standing or
permanent loan as may be specified by Landlord.  Notwithstanding the foregoing,
any such instrument or subordination executed by Tenant shall provide that so
long as Tenant continues to perform all of its obligations under this Lease its
tenancy shall remain in full force and effect notwithstanding Landlord’s default
in connection with the Mortgage concerned or any resulting foreclosure or sale
or transfer in lieu of such proceedings.  In addition to the foregoing, Landlord
shall use it commercially reasonable best efforts to secure from the holder of
any such Mortgage, a written agreement that: (i) Tenant will receive written
notice of any Landlord default under such Mortgage; (ii) Tenant will receive a
copy of any notice of default pertaining to the Mortgage or the Premises; and
(iii) Tenant may, at any time subsequent to the recording of a notice of default
and prior to cancellation of such notice or a judicial sale or trustee’s sale of
the Premises, purchase for the amount of the indebtedness then owed to the
holder of such Mortgage, the Mortgage and all other loan documents executed in
connection therewith, Tenant to receive an assignment thereof.  Tenant shall not
subordinate its interests hereunder or in the Premises to any lien or
encumbrance other than the Mortgages described in and specified pursuant to this
Section without the prior written consent of Landlord.  Any such unauthorized
subordination by Tenant shall be void and of no force or effect.

 

5

--------------------------------------------------------------------------------


 

10.                               Section 15.3 of the Lease is hereby amended
and restated in its entirety as follows:

 

15.3                           Tenant’s Option to Lease Additional Space in
Building.  Tenant shall have an option to lease (hereinafter called the “Lease
Option”) all or any portion of Building 5 that becomes available to lease
(hereinafter call the “Additional Premises”) during the Lease Term or any
Extended Term, provided that the Lease Option shall not apply if Tenant shall be
in default under this Lease.  Tenant may exercise the Lease Option by giving
notice of its election to exercise the Lease Option to Landlord at any time not
less than nine (9) months prior to the scheduled expiration of any existing
lease on the Additional Premises.  The notice shall specify the delivery date
for the Additional Premises, which date shall in no event be less than fifteen
(15) days nor more than sixty (60) days after expiration of the expiring lease
on the Additional Premises.  The Lease Option shall cover all of the Additional
Premises or a portion thereof in a size, configuration, and location reasonably
acceptable to Landlord and Tenant.  Landlord shall deliver possession of the
Additional Premises or portion thereof agreed to by Landlord and Tenant
(hereinafter called the “Option Space”) to Tenant on the date specified in
Tenant’s notice exercising the Lease Option.  If Tenant exercises the Lease
Option, the “Premises” shall, effective ninety (90) days after Landlord delivers
to Tenant possession of the Option Space, be deemed to include the Option Space,
and, except as otherwise provided herein, effective and commencing on such date
Tenant shall lease and occupy such Option Space upon all of the terms,
covenants, and conditions contained in this Lease.  The annual base rent for the
Option Space shall be calculated using the same Annual Rate per square foot as
is applicable to for Suites 500, 550 and 560 under this Lease as of the date the
Option Space is delivered and shall thereafter be adjusted as provided in
Section 2.2 of this Lease and the Additional Rent and other charges to be paid
by Tenant under this Lease shall be adjusted to include the Option Space. 
Tenant may make such Tenant Improvements as it desires in the same manner as
provided in Section 7.1 of this Lease, except that the plans and specifications
for such Tenant Improvements shall be approved by Landlord, which approval shall
not be unreasonably withheld or delayed.  Landlord shall not provide to Tenant
any improvement allowance with respect to the Option Space.

 

11.                               The text of Section 15.4 of the Lease is
hereby deleted in its entirety; in lieu thereof, the following is inserted: 
“[This Section Intentionally Deleted]”.

 

12.                               Section 15.16 of the Lease is hereby amended
and restated in its entirety as follows:

 

15.16.  Brokers.  Landlord acknowledges that Julien J. Studley, Inc. and CB
Richard Ellis (collectively, “Tenant’s Brokers”) are Tenant’s brokers in
connection with the Lease, as amended by this Amendment.  Landlord shall pay

 

6

--------------------------------------------------------------------------------


 

to Tenant’s Brokers upon execution of this Amendment a leasing commission
calculated as follows: (i) on the currently occupied area (i.e. Suites 600 and
540), a commission of [**] percent ([**]%) of the annual base rent for such
Suites for the five (5) years of the initial Lease Term commencing on July 1,
2006 and [**] percent ([**]%) of the annual base rent for such Suites the
balance of the initial Lease Term; plus (ii) on the expansion area (i.e. Suites
500, 550 and 560 or any other expansion area), a commission of [**] percent
([**]%) of the annual base rent for such expansion area for the first five (5)
years of the initial Lease Term and [**] percent ([**]%) of the annual base rent
for such expansion area for the balance of the initial Lease Term.  Landlord
shall further pay to Tenant’s Brokers [**] percent ([**]%) of the annual base
rent for each Extended Term and on any further expansion of the Premises [**]
percent ([**]%) of the first five (5) years annual base rent and [**] percent
([**]%) of the annual base rent for the balance of any term applicable for such
further expansion, but, in each case, only if Tenant exercises its option to
extend the Lease for such Extended Term or Terms.  Any commission due with
respect to an Extended Term shall be due and payable from Landlord to Tenant’s
Brokers upon commencement of the applicable Extended Term, or with respect to an
expansion of the Premises, upon Landlord’s execution of appropriate
documentation for the applicable expansion.  Tenant’s Brokers shall not be
precluded hereby from earning a commission on any renewal, extension or
expansion not pursuant to a right or option described herein if Tenant’s Brokers
are engaged to represent Tenant in connection with such renewal, extension or
expansion.  All commissions paid to Tenant’s Brokers hereunder shall be paid
pursuant to a joint payee check, and Tenant’s Brokers shall allocate such
commissions among themselves in accordance with their separate agreement. 
Except as expressly set forth above, Tenant represents, and warrants that there
are no claims for brokerage commissions or finder’s fees in connection with this
Lease and agrees to indemnify Landlord against and hold it harmless from all
liabilities arising from any such claim, including any attorneys’ fees connected
therewith.  If Tenant acquires one or both of the Buildings pursuant to
Section 15.17 or 15.18 of this Lease, Landlord shall be entitled to a pro rata
upward adjustment in the purchase price paid upon such acquisition equal to the
unearned lease commissions, calculated in accordance with the foregoing
provisions of this Section 15.16 upon the date of such acquisition.

 

13.                               The text of Section 15.17 of the Lease is
hereby deleted in its entirety; in lieu thereof, the following is inserted: 
“[This Section Intentionally Deleted]”.

 

14.                               The following Sections 15.18 and 15.19 are
hereby added to the Lease:

 

15.18  Option to Purchase the Buildings.  For valuable consideration, receipt of
which is hereby acknowledged, Landlord hereby grants to Tenant the option to
purchase and acquire legal and equitable title to either or both Buildings. 
Provided this Lease has not previously been terminated, the term of the option
granted in this Section 15.18 shall run from December 1, 2012

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

through March 1, 2013 (the “Option Period”).  Tenant’s option may be exercised
with respect to one or both of the Buildings upon not less than six (6) months
advanced written notice to Landlord; provided, however, that Tenant’s option
must be exercised such that the Closing for the Building or Buildings acquired
occurs during the Option Period.  In the event Tenant exercises the option
granted in this Section 15.18, the total purchase price (the “Purchase Price”)
for Building 5 shall be $[**] and the total Purchase Price for Building 6 shall
be $[**].  The Purchase Price shall be absolutely net to Landlord, and Tenant
shall pay all closing and settlement costs, real estate commissions and other
transaction costs.  If Building 6 is acquired, then in addition to the Purchase
Price, Tenant shall also pay to Landlord the net present value of the remaining
rental income stream (i.e. for the balance of the existing term and any option
terms for which Landlord has received a notice of exercise prior to the closing
of Tenant’s acquisition of a Building or Buildings) for the existing
telecommunications tower lease, which lease pertains to the real property upon
which Building 6 is located.  A five percent (5%) discount rate shall be applied
for purposes of calculating the net present value of the remaining rental income
stream.  In the event Tenant exercises its option granted in this Section 15.18
and thereby becomes entitled and obligated to purchase a Building or Buildings,
the title to the Building or Buildings that is conveyed by Landlord at the
closing shall be good and marketable and shall be subject to those liens,
encumbrance, defects, restrictions, claims, rights, estates, or interest in
favor of any third party of record, including real estate taxes for the current
year to the extent not yet due and payable, set forth as exceptions 1, and 7-24
in that certain Commitment for Title Insurance issued by Landmark Title Company,
as Agent for First American Title Insurance Company, dated March 30, 2004 as
Commitment No. 34753; any matter arising by, through or under Tenant; any lease
or other occupancy agreement with respect to the Building or Buildings (provided
Landlord shall assign its interest, as landlord, with respect to any such lease
or occupancy agreement to Tenant and Tenant shall expressly assume the same);
and any other matter expressly agreed to by Buyer (collectively, the “Permitted
Exceptions”).  At the closing, Landlord shall convey the Building or Buildings
by Special Warranty Deed, subject to the foregoing, and Tenant shall pay to
Landlord the entire Purchase Price specified above with respect to such Building
or Buildings.  The Building or Buildings shall be conveyed to Tenant on an “AS
IS, WITH ALL FAULTS” basis and Landlord shall not be required to make any
representation or warranty with respect thereto except for the warranty of title
contemplated by the Special Warranty Deed.  Tenant shall pay any sales
commission that may be due to Tenant’s Brokers or other Tenant representatives. 
Tenant shall not be obligated to pay any sales commission to any broker or
representative of the Landlord, including, but not limited to Asset Management
Services.

 

15.19  Option to Expand Building 6.  Tenant shall, at Tenant’s sole cost and
expense, have the option to expand Building 6 at any time during the Term of
this Lease, subject to the conditions set forth in this Section 15.19.  In

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3

--------------------------------------------------------------------------------


 

connection with any such expansion, Tenant shall comply with all of the
requirements of Article VII of the Lease.  In addition, Tenant shall be required
to comply with all requirements established by Landlord ‘s lender in connection
with such expansion, including, without limitation the requirements of any
Mortgage pertaining to reconstruction of the Building or the Premises, as if
such expansion was being performed pursuant to an event of destruction.  Tenant
expressly acknowledges that compliance with the requirements of Landlord’s
lender may require Tenant to deposit with Lender, in advance, all funds required
to complete construction of the expansion, subject to Tenant’s ability to submit
construction draws to Landlord’s lender for payment of construction costs
incurred.  Tenant further agrees that Tenant shall be solely responsible for
obtaining and paying for all required governmental permits and approvals,
construction and related insurances typically maintained by prudent owners
during construction, fees and expenses incurred by Landlord in connection with
modification of loan documents required in connection with such expansion, and
all other items and expenses required in connection with the expansion of
Building 6.  Upon completion of the expansion, the expanded space shall be added
to the Premises and the annual base rental shall not be adjusted.  Tenant will
hold Landlord exempt and harmless from any damage or injury to any person, or
the goods, wares, and merchandise of any person, arising from or in any way
connected with the expansion of Building 6 or from the failure of Tenant to
perform such expansion as herein provided.  The expansion of Building 6 shall
become a part of Building 6 and shall, upon expiration of the Lease Term, become
a part of the realty and belong to the Landlord and shall be surrendered with
the balance of the Premises in accordance with the terms of this Lease.

 

Landlord acknowledges that it has been provided with copies of Tenant’s
Construction Drawings, Specifications, and Plans pertaining to its proposed
expansion of Building 6 (the “Reviewed Plans”).  Tenant acknowledges that the
Reviewed Plans will need to be reviewed and approved by Landlord and Landlord’s
lender.  Subject to the review and approval of Landlord’s lender, Landlord
hereby approves the Reviewed Plans.

 

15.                               In the event of any inconsistency between the
terms of this Amendment and the Lease, the provisions of this Amendment shall
control.  Except as modified by this Amendment, the provisions of the Lease
shall continue in full force and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment on the date
first set forth above.

 

 

LANDLORD:

 

 

 

 

 

WILEY POST PLAZA, L.C.,

 

 

a Utah limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin Praver

 

 

 

 

Edwin Praver, Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lawrence Green

 

 

 

 

Lawrence Green, Manager

 

 

 

 

 

TENANT:

 

 

 

 

 

 

ANESTA CORP.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By

/s/ Charles M. Barr

 

 

 

 

 

 

 

Print or Type Name and Title of Signatory:

 

 

 

 

 

 

 

 

 

Charles M. Barr, Vice President

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Graphic Omitted]

 

4

--------------------------------------------------------------------------------